Wilston v Field Asset Servs., LLC (2022 NY Slip Op 07406)





Wilston v Field Asset Servs., LLC


2022 NY Slip Op 07406


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND, NEMOYER, JJ.


1188/19 CA 19-00726

[*1]CRAIG L. WILSTON, JR., PLAINTIFF,
vFIELD ASSET SERVICES, LLC, DOING BUSINESS AS ASSURANT FIELD ASSET SERVICES, ET AL., DEFENDANTS, HSBC BANK USA, N.A., AND HSBC MORTGAGE CORPORATION (USA), DEFENDANTS-RESPONDENTS. - FIELD ASSET SERVICES, LLC, DOING BUSINESS AS ASSURANT FIELD ASSET SERVICES, THIRD-PARTY PLAINTIFF-RESPONDENT, 
 KENNEDY PROPERTY MANAGEMENT, THIRD-PARTY DEFENDANT, AND THE HANOVER INSURANCE COMPANY, THIRD-PARTY DEFENDANT-APPELLANT. 


LEWIS BRISBOIS BISGAARD & SMITH LLP, NEW YORK CITY (PETER T. SHAPIRO OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
BRAFF, HARRIS, SUKONECK & MALOOF, NEW JERSEY (KEITH HARRIS OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AARON ADOFF OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered September 24, 2018. The order denied the motion of third-party defendant The Hanover Insurance Company for summary judgment dismissing the third-party complaint against it. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 24, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court